1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   TIM MOORE,                             No. 2:18-cv-02919-WBS-KJN
13                  Plaintiff,

14        v.                                ORDER RE: APPLICATION FOR
                                            GOOD FAITH SETTLEMENT
15   ANG TRANSPORT INC., et al.,

16                  Defendant.

17

18
                                  ----oo0oo----
19

20                Plaintiff Tim Moore filed this lawsuit against

21   defendants ANG Transport, Inc. (“ANG”), Tuff Machinery LLC

22   (“Tuff”), Moore Brokers Inc., doing business as Moore

23   Transportation Services (“Moore Transportation”), and Does 1-10.

24   (Docket No. 1.)     Plaintiff alleges the following causes of

25   action: breach of contract against defendant Tuff, liability

26   under 49 U.S.C. § 14706 against ANG, and negligence against Moore

27   Transportation.     Currently before the court is Defendant Moore

28   Transportation’s Application for Good Faith Determination under
                                        1
1    California Code of Civil Procedure section 877.6.         (Docket No.

2    19.)

3                 On or about October 26, 2017, the plaintiff contracted

4    to purchase a John Deere Model 650H LT Tractor for $49,597 from

5    defendant Tuff.     (Compl. ¶ 7 (Docket No. 1).)      Pursuant to that

6    agreement, Tuff hired Moore Transportation to act as the shipping

7    broker for the tractor shipment.        (Id. ¶ 11.)   Moore

8    Transportation Services then hired ANG Transport Inc. to deliver

9    the tractor.     (Id. ¶ 12.)   While the tractor was en route from

10   Texas to California, it was destroyed in a traffic accident.

11   (Id. ¶ 13.)     Plaintiff alleges financial damages stemming from

12   this loss.     (Id. ¶ 14.)

13                Plaintiff alleges that Moore Transportation breached a

14   duty to plaintiff when it failed to ensure that the common

15   carrier it hired to transport the tractor, i.e., defendant ANG,

16   maintained sufficient cargo insurance coverage to cover any

17   claims for the cargo being transported.       (Compl. ¶¶ 36-46.)

18   Plaintiff and Moore Transportation have periodically communicated

19   about plaintiff’s claims (Kehagiaras Decl. ¶ 4 (Docket No. 26))

20   and on May 17, 2019, they signed a Settlement Agreement
21   conditionally settling plaintiff’s negligence claim against

22   defendant Moore Transportation in exchange for a one-time payment

23   of $7,500 to plaintiff.      (See Settlement Agreement (Docket No.

24   19-1).)

25                A settling party may seek a determination that a

26   settlement was made in good faith under California Code of Civil
27   Procedure section 877.6 in federal court.        Fed. Sav. & Loan Ins.

28   Corp. v. Butler, 904 F.2d 505, 511 (9th Cir. 1990) (holding that
                                         2
1    while the “section 877.6 procedures do not govern a federal

2    action . . . the substantive provisions . . . are applicable”);

3    Maxwell v. MortgageIT, Inc., No. 1:08–CV–01329 OWW SKO, 2010 WL

4    2219190, at *1 (E.D. Cal. June 1, 2010) (stating that “federal

5    courts may enter . . . determinations” under section 877.6);

6    Sunterra Corp. v. Perini Bldg. Co., No. 2:04–cv–00784 MCE EFB,

7    2009 WL 2136108, at *1 (E.D.Cal. July 15, 2009) (stating that

8    “[a] district court may properly consult the provisions of §

9    877.6 in determining whether an early settlement meets the

10   requisite good faith scrutiny”).

11               Section 877.6 provides that “[a]ny party to an action

12   in which it is alleged that two or more parties are joint

13   tortfeasors . . . shall be entitled to a hearing on the issue of

14   the good faith of a settlement entered into by the plaintiff or

15   other claimant and one or more alleged tortfeasors, upon giving

16   notice.”    Cal. Civ. Proc. Code § 877.6(a)(1).   Alternatively, the

17   statute allows a settling party to “give notice of settlement to

18   all parties and to the court, together with an application for

19   determination of good faith settlement and a proposed order.”

20   Id. § 877.6(a)(2).    Notably, the statute states that “[a]
21   determination by the court that the settlement was made in good

22   faith shall bar any other joint tortfeasor . . . from any further

23   claims against the settling tortfeasor . . . for equitable

24   comparative contribution, or partial or comparative indemnity,

25   based on comparative negligence or comparative fault.”     Id. §

26   877.6(c).
27               Here, the motion is unopposed by the non-settling

28   defendants, and the court finds that the settlement was made in
                                        3
1    good faith based on the factors announced in Tech–Bilt, Inc. v.

2    Woodward–Clyde & Associates, 38 Cal.3d 488, 500–01, 213 Cal.Rptr.

3    256, 698 P.2d 159 (1985) (holding that a court should consider,

4    inter alia, the rough approximation of plaintiff's total recovery

5    and the settling party’s proportionate liability, the amount of

6    the settlement, and the existence of collusion, fraud or tortious

7    conduct aimed to injure the nonsettling party’s interests).

8             In the instant case, there is no suggestion of

9    collusion or fraud, and the fact that plaintiff is willing to

10   accept a settlement amount less than what Moore Transportation

11   might ultimately have been required to pay suggests that it is in

12   the range of appropriate settlement amounts, especially

13   considering the fact that Moore Transportation does not feature

14   prominently in the complaint’s factual allegations.   In other

15   words, relative to the other defendants, Moore Transportation

16   does not appear to be the primary target of this action.

17   Additionally, under California Code of Civil Procedure section

18   877.6(a)(2), “[i]f none of the nonsettling parties files a motion

19   within 25 days of mailing of the notice, application, and

20   proposed order, or within 20 days of personal service, the court
21   may approve the settlement.”   Non-settling defendants ANG and

22   Tuff received notice of the settlement, did not file any response

23   to defendant Moore’s motion for a good faith determination, and

24   apparently do not contend that the settlement was not made in

25   good faith.   “The absence of an opposition or objection from any

26   other party is highly telling and is clearly indicative of
27   reasonableness and good faith.”   Coppola v. Smith, No. 1:11-CV-

28   1257 AWI BAM, 2017 WL 4574091, at *5 (E.D. Cal. Oct. 13, 2017).
                                       4
1              In light of the above factors, the settlement between

2    plaintiff and Moore Transportation was made in good faith

3    pursuant to section 877.6, and the court will grant Moore

4    Transportation’s motion for determination of good faith

5    settlement.

6              IT IS THEREFORE ORDERED that Moore Transportation’s

7    motion for a good faith settlement determination (Docket No. 19)

8    be, and the same hereby is, GRANTED.   IT IS FURTHER ORDERED that

9    the settlement bars ANY claims for contribution or indemnity by

10   the non-settling defendants against Moore Transportation.

11   Dated:   July 3, 2019

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     5
